By a rule well settled in this state, the sale by O.K. Russell of his partnership interest, and the introduction of Fellows, his vendee, as his successor in the film, did not destroy the priority of the plaintiffs' right to payment of their debt out of the property of the original firm of O. K. Russell  Son to the extent of the son's interest in that property. If by this rule the rights of the parties are not fully adjusted, they can be heard again.
Case discharged.
BINGHAM, J., did not sit: the others concurred.